DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, drawn to claims 1-14 and species II, drawn to the embodiment depicted in figs. 6-8 in the reply filed on 18 November 2022 is acknowledged.
Claims 2, 6-8, and 15-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 November 2022 as noted above.
The examiner notes that although claim 6 was indicated as being read on by species II, it appears that due to the recitation of “the medical device bends in a region disposed on an opposite side of the first body from the second body portion” that the claim is instead drawn to the embodiment depicted in figs. 2, 3, and 5 and accordingly is also withdrawn and not examined herein. However, each of claims 1, 3-5, and 9-14 appear to be drawn to both group I and species II and therefore each of said claims are examined herein.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1: The claim recites in part “an elongated medical device” but it is unclear what specific limitations, structures, and/or functions are required in order for an object to be considered a “medical device”. For example, because Applicant’s as-filed specification does not specifically describe such a medical device, it is still unclear what constitutes such a medical device. In particular, while the examiner notes that Applicant’s as-filed specification recites in ¶ 49 that an elongated medical device could be drawn to a catheter or a guidewire, but because there is no specific structure recited thereto which is necessary to be considered such a medical device, it is still unclear what requirements must be fulfilled in order for a device to be considered a medical device.
For the purpose of expedient examination, a medical device will be considered any device that is capable of use in a medical setting and would thus be considered to be a “medical device” because there is no further limiting structure or limitation associated therewith.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. US Pat 10,007,364 B2 (hereafter Zimmerman), prior art of record as indicated on the IDS filed 3 December 2020, in view of Lee US Pat 6,236,740 B1 (hereafter Lee).
As to claim 1: Zimmerman discloses a device (fig. 1A), comprising:
an elongated medical device (104; the stylus 104 is considered to be a medical device at least by virtue of being capable of being used in a medical setting, e.g. a stylus used to write medical prescriptions on an electronic device, see the 35 U.S.C. 112(b) rejection above of the instant claim for further details); and
a conductive element configured to contact a touchscreen of a computing device (col. 17, lines 58-62; the tip 104b is noted to be capable of being constructed of a conductive foam and contacts a touchscreen of a computing device as disclosed in col. 20, lines 20-28 and col. 19 lines 29-39),
wherein an amount of contact between the conductive element and the touchscreen varies based on a compressive force applied to the elongated medical device (see fig. 1B; the tip 104b is tapered as depicted and disclosed in col. 18, lines 25-29; due to at least this shape, the amount of contact between the conductive element of the tip 104b and the touchscreen 108a will vary based on the amount of force applied to the elongated medical device because a higher magnitude force will bring more of the tip into close proximity with the surface and vice versa).
Zimmerman does not explicitly teach:
a body configured to receive an elongated medical device; and
the amount of contact between the conductive element and the touchscreen varies based on a compressive force applied to the elongated medical device when the elongated medical device is received within the body.
Lee teaches a body (244; see fig. 8) configured to receive an elongated medical device (col. 18, lines 5-10); and
the amount of contact between the stylus (242; fig. 8) and the surface it contacts (246; fig. 8) varies based on a compressive force applied to the elongated device (the stylus 242 is considered in combination to be an elongated device at least by virtue of having a much shorter length in one perpendicular dimension of its body than along another dimension; i.e. the stylus is long and thin and is therefore considered to be elongated) when the elongated device is received within the body (see col. 18, lines 11-25; when the pressure on the stylus increases, indicative of a higher compressive force applied to the elongated device, the amount of contact between the stylus and the surface it contacts varies due to at least this force as measured by the transducers 58 and 66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zimmerman by including a body configured to receive an elongated medical device and the amount of contact between the conductive element and the touchscreen varies based on a compressive force applied to the elongated medical device when the elongated medical device is received within the body because such an arrangement allows for confirmation of a signature to be checked, such as suggested in Lee col. 18, lines 31-49 and could thus ensure that the stylus of Zimmerman is being used by the same person that had signed a document previously and is verified to be accurate. This verification could be important to ensure that only an authorized user can access the electronic device if used as a security or login protection measure and would be especially important if used in an application requiring only a person of authority/having the proper credentials be able to utilize said stylus.

As to claim 4: Zimmerman as modified by Lee teaches the device of claim 1, wherein the body comprises:
a first body portion defining a first opening (the portion of the body 244 of Lee that is disposed more vertically higher when depicted in fig. 8); and
a second body portion defining a second opening aligned with the first opening (the portion of the body 244 of Lee that is disposed more vertically lower when depicted in fig. 8; the second body portion opens to the bottom portion of the device 242 whereas the first body portion has a first opening that opens to the top of the device 242 and the second body portion has its opening aligned with the first opening as depicted because it is shaped to fit the device 242 that has parallel faces as also depicted in fig. 8), wherein the first opening the second opening are configured to receive the medical device (see fig. 8 of Lee which depicts each of the first and second openings being configured to receive the medical device therebetween as depicted by the device 242).

As to claim 5: Zimmerman as modified by Lee teaches the device of claim 4, wherein the first and second body portions are spaced apart from one another such that, in response to the compressive force, the medical device bends in a region between the first and second body portions (see fig. 8 of Lee; the first and second body portions defined by the upper and lower regions of 244 and separated by the area in which the device 242 resides are spaced apart and when there is a compressive force applied to the device 242 therebetween, it will necessarily bend in a region between the first and second body portions because this is where the device is located and every device will bend somewhat in response to an external force, even if the amount is very subtle and therefore difficult to observe or detect).

As to claim 9: Zimmerman as modified by Lee teaches all of the limitations of the claimed invention as described above regarding claim 1, including a conductive element (104b of Zimmerman), but does not explicitly teach that:
the conductive element comprises conductive silicone rubber.
Another embodiment of Zimmerman suggests that the conductive element of a stylus device may comprise conductive silicone rubber (see Zimmerman col. 17, lines 58-62 which notes that the tip may be formed from silicone, rubber, conductive foam, or any other suitable material or combination of materials.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the current embodiment of Zimmerman as modified by Lee such that the conductive element comprises conductive silicone rubber because such a combination of materials is an art recognized equivalent of making a conductive element that may be used to produce a tip of a stylus device that is applied to a touchscreen or other similar device, such as suggested in Zimmerman col. 17, lines 58-67.

As to claim 10: Zimmerman as modified by Lee teaches the device of claim 1, wherein the amount of contact comprises at least one of a surface area between the touchscreen and the conductive element or an amount of force applied to the touchscreen by the conductive element (as noted above regarding the 35 U.S.C. 103(a) rejection of claim 1, when the elongated device 104 of Zimmerman is compressed by an external force, the point of contact, i.e. the tip 104b, will flex under this force and alter the surface area of contact between the touchscreen and the conductive element at least due to the Young’s modulus of the stylus 104).

As to claim 11: A system comprising:
the device of claim 1 (see the above 35 U.S.C. 103(a) regarding how the combination of Zimmerman and Lee is considered to teach the features of the device of claim 1); and
the computing device (102 of Zimmerman).

As to claim 12: The system of claim 11, wherein the computing device (102 of Zimmerman) comprises processing circuitry configured to:
receive input via the touchscreen (col. 19, lines 29-39 of Zimmerman as well as col. 22 lines 61-67 and continuing in col. 23, lines 21-31), wherein the input indicates the amount of contact between the conductive element and the touchscreen (the size of the electric field detected as disclosed in Zimmerman col. 23, lines 32-46 indicates the amount of contact between the conductive element and the touchscreen),
determine a parameter based on the input (the ring field parameters determined in col. 23, lines 15-20 of Zimmerman are considered to be based on the input received via the touchscreen in response to the tip 104b of the stylus 104), and
generate a graphical user interface indicating the determined parameter (col. 10, lines 5-22 of Zimmerman; because the size of detected ring field parameters based upon the force or angle of the tip coming into contact with the touchscreen as previously noted above, when a graphical line is displayed on the touchscreen that is thicker or smaller as disclosed therein, it is considered to generate a graphical user interface indicating the determined parameter).

As to claim 13: Zimmerman as modified by Lee teaches the system of claim 12, wherein the parameter (the ring field parameters determined in col. 23, lines 15-20 of Zimmerman) comprises a magnitude of the compressive force applied to the conductive element via the elongated medical device when the elongated medical device is received with the body (when the stylus 104 of Zimmerman is received within the body 244 of Lee, the ring field parameters disclosed in col. 23, lines 15-20 of Zimmerman will vary according to details in Lee col. 18, lines 11-28).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. US Pat 10,007,364 B2 (hereafter Zimmerman), prior art of record as indicated on the IDS filed 3 December 2020, in view of Lee US Pat 6,236,740 B1 (hereafter Lee) as applied to claim 1 above, and further in view of Curtis US PG-PUB 2016/0048225 A1 (hereafter Curtis).
As to claim 3: Zimmerman as modified by Lee teaches all of the limitations of the claimed invention as described above regarding claim 1, including a conductive element (tip 104b of Zimmerman) and a body (244 of Lee), but does not explicitly teach:
wherein the conductive element is pivotably connected to the body.
Curtis teaches that a conductive element of an elongated device may be pivotably attached thereto (see fig. 1 and ¶ 27 which notes that the tip 14, considered in combination equivalent to the tip 104b of Zimmerman, may laterally move as indicated by reference ML in addition to the axial movement indicated by reference MA and accordingly is considered to be pivotably mounted).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Zimmerman as modified by Lee such that the conductive element is pivotably connected to the body because different angles and/or forces applied in response to a force upon the stylus may allow for different kinds of writing to be written depending upon the overall angle and force when the stylus is used in conjunction with a force detection system, such as suggested in Curtis ¶ 26 and 27.

References Cited but not Relied Upon
	As to references cited but not relied upon: 
Quinn et al. US PG-PUB 2017/0215970 A1 discloses an elongate medical device and appears to be pertinent to Applicant’s disclosure.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2855                                                                                                                                                                                                        /ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855